Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-20-2007

Healey v. Comcast SE PA Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1881




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Healey v. Comcast SE PA Inc" (2007). 2007 Decisions. Paper 1243.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1243


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 04-1881

                                ROBERT T. HEALEY;
                         WILLIAM J. HEALEY, as Co-Partners
                             t/a "Falls Creek Village" and
                              "Commons at Fallsington",

                                                    Appellants

                                             v.

                COMCAST OF SOUTHEAST PENNSYLVANIA, INC.

                               ______________________

                    On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              District Court No.: 03-cv-5773
                   District Judge: The Honorable Harvey J. Bartle, III
                               _______________________

                            ORDER AMENDING OPINION
                             _______________________


       It is hereby O R D E R E D that the Not Precedential Opinion filed on April 16,
2007 is hereby amended to correct a typographical error with respect to the footnote. The
footnote appearing on page 2 should be designated as footnote number 1 rather than
footnote number 2.

                                                  For the Court,

                                                  /s/ Marcia M. Waldron
                                                  Clerk

Date: April 20, 2007
lwc/cc:   Emil J. Kiehne, Esq.
          Roberto Rivera-Soto, Esq.
          Scott L. Vernick, Esq.
          Michael K. Coran, Esq.
          Lisa A. Lori, Esq.
          Ira A. Rosenau, Esq.




                                      2